Citation Nr: 9905898	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for arthritis, 
currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for hernia, currently 
evaluated as zero percent disabling.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for carpal tunnel 
syndrome.

6. Entitlement to service connection for hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO).


REMAND

In the veteran's substantive appeal filed in July 1995, he 
indicated that he wanted to appear at a hearing before a 
member of the Board of Veterans' Appeals and also indicated 
that he wanted to appear before a local hearing officer.  A 
hearing was held at the RO in March 1996.  In July 1997, the 
RO asked the veteran if he still wanted a local travel board 
hearing.  The veteran responded in August 1997 that he still 
wanted to appear before a member of the Board.  In January 
1999, the RO requested clarification as to whether the 
veteran wanted to attend a hearing before the Board of 
Veterans' Appeals.  The letter stated the following:  "If 
you do not respond within 30 days from the date of this 
letter, we will assume that you still want a hearing before a 
member of the Board at the regional office and we will make 
arrangements to have your case remanded for such a hearing."  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998).  Pursuant to 38 C.F.R. 
§ 20.700 (1998), a hearing on appeal before the Board will be 
granted if an appellant expresses a desire to appear in 
person.

This case is remanded to the RO for the following action:

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
veteran scheduling of the hearing should 
be placed in his claims folder.  If the 
veteran declines such hearing, this 
should be noted in the claims folder and 
the case should be returned to the Board. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the appellant due process of law.  The appellant need 
take no action until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


